Citation Nr: 1513988	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for chronic fatigue or exhaustion with shortness of breath.

3.  Entitlement to service connection for neuropathy in the lower extremities, to include tingling and burning in the feet.

4.  Entitlement to service connection for numbness of the arms and hands.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for acquired psychiatric disability, to include mood disorder as secondary to general medical condition.

7.  Entitlement to service connection for left hand disability, to include arthritis.

8.  Entitlement to service connection for left knee disability, to include arthritis.
9.  Entitlement to service connection for a skin disability, to include chloracne.

10.  Entitlement to a compensable rating for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 1969, including in the Republic of Vietnam.  His service treatment records also indicate subsequent unverified periods of service in the National Guard and Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011, September 2011, and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2011, as pertinent to this appeal, the RO denied service connection for a prostate disability (characterized as enlarged prostate/ high prostate specific antigen (PSA)), and granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability rating effective from January 11, 2011.  

In September 2011, the RO denied service connection for chronic fatigue/ exhaustion and shortness of breath, neuropathy to include tingling and burning in the feet, and a skin disability (characterized as chloracne of various body parts). 

In February 2012, the RO denied service connection for numbness of the arm and hands, headaches, psychiatric disability (claimed as mood disorder secondary to general medical condition), left hand arthritis, and left knee arthritis.  In this decision, the RO also denied a compensable rating for bilateral hearing loss, and again denied service connection for a prostate disability, chronic fatigue, and neuropathy with symptoms in the feet.  The RO identified the date of claim for these conditions as a November 2011 statement by the Veteran.  Nevertheless, as these denials were based on pertinent new evidence received within one year after the initial denials in April 2011 and September 2011, the prior denials did not become final, and there was no need to meet the criteria to reopen a prior claim. 

Although the Veteran specified certain disorders, such as chloracne, in his claims for service connection, he has complained of various skin symptoms, and the medical evidence includes various diagnoses.  Therefore, the Veteran's service connection claims are characterized as stated on the first page of this decision to encompass all currently diagnoses for the complained of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although he has denied any service in the National Guard or Reserves, the Veteran's currently available service treatment records include a June 1964 pre-enlistment examination for the National Guard (with the military branch not specified) and a December 1975 periodic examination for the Air Force Reserves.  The dates of the Veteran's service after his active duty through August 1969 are unclear, and it is unclear whether all of his service treatment records from these periods of service have been obtained.  As service connection may be granted based on various types of active service in the National Guard and Reserves, these records may contain pertinent information and should be obtained.  The Veteran should also be advised as to the requirements to establish service connection on such basis.

The Veteran contends that many of his claimed service connection disabilities are related to exposure to herbicides (Agent Orange) during service in Vietnam.  He relies primarily on a December 2011 letter from his private provider, Ms. K.M.B., APRN-NP, C-FNP.  Ms. K.M.B. summarized that the Veteran has suffered for many symptoms pertinent to his service connection claims, and that they had worsened in recent years and significantly affected his life over the past ten years.  Ms. K.M.B. stated that she had "little doubt that Agent Orange has contributed to his health issues"; however, she gave no reasoning for this opinion.  Therefore, it is inadequate to establish service connection for the Veteran's claimed disabilities.  

Given this provider's suggestion a link between all of the Veteran's various symptoms and his herbicide exposure in service, VA has a duty to obtain a medical opinion in this regard.  The following is a brief summary of other pertinent evidence that requires additional development, clarification, or medical opinion.

With regard to a prostate disorder, the currently available records do not reflect prostate cancer, which would be presumptively service-connected based on herbicide exposure.  VA and private records from 2010 and 2011 show enlarged prostate, elevated PSA, and a negative prostate biopsy.  Further, the Veteran indicated in a January 2011 statement that his enlarged prostate started about five years earlier, his PSA was slightly elevated, and he was being monitored.  The last treatment records in the claims file are dated in June 2012; therefore, the current nature of the Veteran's prostate condition is unclear, and this should be clarified.  

Concerning chronic fatigue, the Veteran reported in June and November 2011 that he has had chronic fatigue or exhaustion and shortness of breath for six or seven years.  This is consistent with his reports in a November 2007 private record and a May 2011 VA record, which reflects a diagnosis of chronic fatigue syndrome.  

With regard to neuropathy or symptoms of tingling, burning, or numbness in the feet, arms, and hands, in statements in June and November 2011, the Veteran indicated that he been having such symptoms for approximately six to nine years.  He made similar complaints in an April 2012 VA treatment record.  

Pertaining to headaches, the Veteran reported in a November 2011 statement that he has had them his "whole adult life"; however, he denied "frequent or severe headache" in available service treatment records.  

Concerning a psychiatric disorder, a September 2011 VA mental health clinic record reflects a diagnosis of mood disorder secondary to medical condition of chronic fatigue.  The Veteran had reported being depressed when he is really tired, as well as irritability and passive suicidal thoughts when he is very fatigued, and anxiety here and there.  He denied any combat or trauma in service or symptoms of posttraumatic stress disorder (PTSD), as well as any prior psychiatric treatment.  

Similarly, during the December 2011 VA examination, the Veteran indicated that his depression began with his chronic fatigue syndrome about six years earlier.  He reported a "stressor" of rocket attacks on the base where he was stationed during service, but that he was not distressed by those events.  The examiner found that there was no diagnosed PTSD, and opined that the Veteran's current depression was not related to service but was related to his chronic fatigue syndrome and started six years ago.  The examiner noted the diagnosis of mood disorder secondary to general medical condition as reflected in VA treatment records from 2011.  

A June 2012 VA mental health clinic record again reflects a diagnosis of mood disorder due to medical condition of chronic fatigue, as well as anxiety disorder.

In a November 2011 statement, the Veteran asserted that he is violent, angry, irritable, and has memory loss and loss of concentration, possibly from medications.  At other times, he has argued that he served during combat operations in Vietnam, or that his current psychiatric disorder is related to herbicide exposure in Vietnam.

Because the Veteran is also claiming service connection for chronic fatigue syndrome, his psychiatric claim is inextricably intertwined and must be remanded.  Further, a new VA examination and opinion should be obtained to clarify the nature and any relationship to service or to service-connected disability or medications.

The Veteran has also claimed service connection for left hand arthritis.  His May 1965 service enlistment examination shows a scar on the left hand, and the Veteran reported that he cut a finger off of his left hand at age 12 and that it was sewn back on.  Similarly, the Veteran reported in a November 2011 statement that the scar was from where an axe came through to the inside of his left hand and that his finger had been sewn back on.  Accordingly, there was a preexisting left hand disability to this extent; however, there was no diagnosed arthritis during active duty.  

The Veteran contends that his work as a clerk typist during service aggravated his left hand disability and led to early arthritis; however, there is currently no documented arthritis diagnosis, and the December 2011 private provider's letter referred to joint pains.  The record also reflects that the Veteran worked as a mail handler for 37 years after active duty.  As noted above, there may be outstanding records from the Veteran's subsequent National Guard or Reserves service.  

With regard to the claim for left knee arthritis, the Veteran has asserted that he injured his knee during two motorcycle accidents during service and a car accident in April 1968.  There are no indications of any such injuries in his active duty records or currently available records from the National Guard and Reserves, and he has not provided any further information as to treatment.  There is also no documented arthritis diagnosis or x-rays for the left knee in the evidence of record.

With regard to a skin disability, the Veteran contends that he had chloracne during service and when he departed Vietnam, and that he has had problems with lumps or cysts continuously since that time, which his representative told him was chloracne.  Therefore, he believes his current skin disability should be presumptively service-connected as related to herbicide exposure in Vietnam.  See, e.g., December 2011 statement and July 2012 substantive appeal.  The Veteran's June 1965 service enlistment examination notes preexisting acne vulgaris, and he was treated for skin conditions during active duty service in 1967 and 1968.  VA and private treatment records from 1997 forward show treatment for multiple skin conditions, including various types of lumps or cysts, but no documented diagnosis of chloracne.  

In a November 2011 statement, in addition to treatment consistent with that shown in the available medical records, the Veteran reported that he had a lump removed from his forehead in the early 1970s, as well as lumps removed from his right cheek and left hand in the late 1980s.  It does not appear that he has identified these providers or that efforts have been made to obtain any such records, which may provide additional information as to the nature and timing of his conditions.  

The Veteran has also submitted an internet article concerning chloracne, which indicates that it is similar to acne with symptoms ranging from oily skin and cysts to thickening skin and open sores, and in severe cases it can last for multiple years.

At a June 2012 VA examination, the examiner noted diagnoses of cysts and lipomas and removal of several cysts and lumps.  The examiner stated that there was no currently diagnosed chloracne in the medical records and opined that the current skin conditions were not related to the conditions for which the Veteran was treated in service because they were separate and distinct conditions.  The examiner did not provide an adequate explanation as to why the Veteran's conditions during the period on appeal did not constitute chloracne, given the existence of cysts and the indication in the internet article that this is a possible symptom of chloracne.  Further, the examiner not offer an opinion as to any direct relationship between any current skin condition other than chloracne and herbicide exposure.

Finally, with regard to the rating for service-connected bilateral hearing loss, the Veteran's last VA examination was in December 2011.  His representative asserted in an October 2014 appellate brief that this disability has increased in severity since that time and that the evidence is inadequate to show the current severity.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to establish service connection based on active service in the National Guard or Reserves.  Allow time for a response.

2.  Request the Veteran to identify the providers of treatment for his claimed skin disability in the 1970s and 1980s, and any treatment for the left knee as a result of motorcycle and a car accident in service, as referenced in his November 2011 statement.  After obtaining any necessary release, request copies of the identified records.  

Also, obtain copies of any VA treatment records for the Veteran dated since June 2012, including but not limited to mental health records and any imaging or test results.

3.  Obtain the Veteran's complete service personnel records, to include any evidence of participation in combat.  Also, clarify the dates of his service after August 31, 1969, including any periods of active duty, active duty for training (ACDUTRA), or inactive duty training (IDT) in the National Guard and Air Force Reserves.

4.  Obtain all service treatment records for the Veteran's service in the National Guard and Air Force Reserves.  

5.  For all of the above records development directives, if any identified Federal records cannot be obtained or do not exist, or if any private records are not received after reasonable attempts, notify the Veteran of the attempts to get the records and any further attempts that will be made, and allow him an opportunity to provide the records.

6.  After completing the above to the extent possible, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the claimed prostate disability, chronic fatigue or exhaustion with shortness of breath, neuropathy in the lower extremities (to include tingling and burning in the feet), numbness of the arms and hands, headaches, left hand arthritis, left knee arthritis, and skin disability.

The examiner should be provided with a list of any verified active duty, ACDUTRA, and IDT dates.  

The examiner should respond to the following, based on examination and interview of the Veteran, any necessary tests or studies, and review of the entire claims file:

   (a)  With regard to a prostate disability:
   
(i)  Identify all currently diagnosed prostate conditions.  In particular, does the Veteran have prostate cancer, or prostate cancer residuals?  

(ii)  If there is no prostate cancer, was any current prostate disorder (meaning any condition present since the November 2011 claim) at least as likely as not (probability of 50 percent or more) incurred as a result of herbicide exposure during service, without regard to presumptive conditions?  

(iii)  Was any current prostate disorder at least as likely as not otherwise related to a disease or injury during a verified period of active duty or ACDUTRA, or injury during a period of IDT?  

(b)  With regard to chronic fatigue or exhaustion with shortness of breath:
   
(i)  Was the current disability (meaning any condition present since the May 2011 claim) at least as likely as not incurred as a result of herbicide exposure during service, without regard to presumptive provisions?  

(ii)  If not, was any current disability at least as likely as not otherwise related to a disease or injury during a verified period of active duty or ACDUTRA, or injury during a period of IDT?  

(c)  With regard to neuropathy or tingling, burning, or numbness in the feet, arms, and hands:
   
(i)  Identify all currently diagnosed disorders (meaning any condition present since the May 2011 claim) to account for the Veteran's complaints of tingling or burning in the feet, or numbness in the arms and hands.  In particular, does he have neuropathy or other neurological disorder of the lower or upper extremities?  

(ii)  Did any currently diagnosed peripheral neuropathy at least as likely as not first become manifest to a compensable degree within one year after the Veteran's last herbicide exposure?

Or, did any diagnosed organic disease of the nervous system first become manifest to a compensable degree within one year after discharge from a verified period of active duty?
 
(iii)  If not, was any currently diagnosed disorder to account for the Veteran's complaints of tingling, burning, or numbness in the lower and upper extremities at least as likely as not incurred as a result of herbicide exposure during service, without regard to presumptive conditions?  

(iv)  If not, was any current disability at least as likely as not otherwise related to a disease or injury during a verified period of active duty or ACDUTRA, or injury during a period of IDT?  

(d)  With regard to headaches:
   
(i)  Does the Veteran's current headache disability constitute organic disease of the nervous system?  

If so, did the headaches at least as likely as not first become manifest to a compensable degree within one year after discharge from a verified period of active duty?

(ii)  If not, was the current headache disability at least as likely as not incurred as a result of herbicide exposure during service, without regard to presumptive provisions?  

(iii)  If not, was the current headache disability at least as likely as not otherwise related to a disease or injury during a verified period of active duty or ACDUTRA, or injury during a period of IDT?  

(e)  With regard to a left hand disability:
   
(i)  Identify any currently diagnosed left hand disability (meaning any condition present since the November 2011 claim).  In particular, is there arthritis of the hand or fingers shown by x-rays? 

(ii)  Please note, the Veteran had a left hand disability at the time of entry into active duty service in 1965, in that an axe had gone through the hand, resulting in a scar and surgical reattachment of a finger.  

The examiner should provide an opinion as to whether this preexisting disability was aggravated (meaning worsened beyond its natural progression) by any disease or injury during a verified period of active duty or ACDUTRA service, or injury during a verified period of IDT, to result in a currently diagnosed disability.  The Veteran points to his duties as a clerk typist.  

(iii)  Otherwise, if there was no aggravation of preexisting disability to result in a current disability, did any current left hand arthritis at least as likely as not first become manifest to a compensable degree within one year after discharge from a verified period of active duty?

(iv)  If not, was any current left hand disability at least as likely as not incurred as a result of herbicide exposure during service, without regard to presumptive provisions?  

(v)  If not, is any current left hand disability at least as likely as not otherwise related to a disease or injury during a verified period of active duty or ACDUTRA, or injury during a period of IDT, to include through duties as a clerk typist?  

(f)  With regard to a left knee disability:
   
(i)  Identify any currently diagnosed left knee disability (meaning any condition present since the November 2011 claim).  In particular, is there arthritis of the knee shown by x-rays? 

(ii)  If there is left knee arthritis, did it at least as likely as not first become manifest to a compensable degree within one year after discharge from a verified period of active duty?

(iii)  If not, was any current left knee disability at least as likely as not incurred as a result of herbicide exposure during service, without regard to presumptive provisions?  

(iv)  If not, was the current left knee disability at least as likely as not otherwise related to a disease or injury during a verified period of active duty or ACDUTRA, or injury during a period of IDT, to include the reported motorcycle or car accidents on active duty prior to August 1969?  

   (g)  With regard to a skin disability:
   
(i)  Identify all currently diagnosed skin disorders (meaning any condition present since the June 2011 claim).  

In particular, does the Veteran have chloracne?  The examiner should consider the evidence of lumps and cysts over time, as well as the internet article in the file regarding chloracne symptoms.

Or, is there any malignant skin tumor?

(ii)  Please note, the Veteran had diagnosed acne vulgaris at the time of entry into active duty service in 1965.  

The examiner should provide an opinion as to whether this preexisting disability was aggravated (meaning worsened beyond its natural progression) by any disease or injury during a verified period of active duty or ACDUTRA service, or injury during a verified period of IDT, to result in a currently diagnosed disability.    

(iii)  Otherwise, if there was no aggravation of preexisting disability to result in a current disability, and if there is currently diagnosed chloracne, did it at least as likely as not become manifest to compensable degree within one year after the Veteran's last exposure to herbicides?

(iv)  If not, was any current skin disability at least as likely as not incurred as a result of herbicide exposure during service, without regard to presumptive conditions?  

(v)  Also, if there is a current malignant skin tumor, did it at least as likely as not first become manifest to a compensable degree within one year after discharge from a period of active duty?

(vi)  If not, was any current skin disability at least as likely as not otherwise related to a disease or injury during a verified period of active duty or ACDUTRA, or injury during a period of IDT?  

(h)  In responding to all of the above for each claimed disability, the examiner must provide an explanation for any opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with available evidence.  

The Veteran is competent to report pain and other observable symptoms, and his lay statements should be considered together with the other available lay and medical evidence.  The examiner should consider the December 2011 private provider's letter regarding herbicide exposure, along with other pertinent medical literature or evidence regarding the Veteran's case.  

If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

7.  After completing the above to the extent possible, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any acquired psychiatric disability, to include mood disorder as secondary to general medical condition or PTSD.

The examiner should be provided with a list of any verified active duty, ACDUTRA, and IDT dates, as well as whether the Veteran had verified combat service, or any verified stressors during active service.  

The examiner should respond to the following, based on examination and interview of the Veteran, any necessary tests or studies, and review of the entire claims file:

(a)  Clarify the current mental health diagnosis or diagnoses (meaning any condition present since the November 2011 claim), including but not limited to mood disorder secondary to medical condition of chronic fatigue.  Does the Veteran have PTSD?

(b)  For diagnoses other than PTSD:

(i)  Is it at least as likely as not (probability of 50 percent or more) that any current disability was incurred or aggravated by disease or injury during a verified period of active duty or ACDUTRA, or by injury during a verified period of IDT?

(ii)  Or, was the current mental health disability at least as likely as not incurred as a result of herbicide exposure during service, without regard to presumptive conditions?

(iii)  If not, for secondary service connection: 

Is it at least as likely as not that any current mental health disability was proximately caused by medications to treat service-connected disabilities, or by chronic fatigue syndrome (in the event it is service-connected)?

Or, is it at least as likely as not that any current disability was proximately aggravated (worsened beyond its natural progression) by medications to treat service-connected disabilities, or by chronic fatigue syndrome?  

If aggravation is found, the examiner should state whether there was medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of psychiatric disability prior to aggravation.

(c)  If PTSD is currently diagnosed: 

(i)  Identify the stressors supporting the PTSD diagnosis.  Is any stressor at least as likely as not due to fear of hostile military or terrorist activity that is consistent with the circumstances of the Veteran's active service?

(ii)  If not, is the current PTSD diagnosis at least as likely as not related to a verified stressor in any period of service, or to a stressor that is related to verified combat service?

(iii)  If not, for secondary service connection: 

Is it at least as likely as not that any current PTSD was proximately caused by medications to treat service-connected disabilities, or by chronic fatigue syndrome (in the event it is service-connected), or proximately aggravated by medications to treat service-connected disabilities, or by chronic fatigue syndrome?  

If aggravation is found, the examiner should state whether there was medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of psychiatric disability prior to aggravation.

(d)  In responding to all of the above questions, the examiner must provide an explanation for any opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with the available evidence.  

The Veteran is competent to report pain and other observable symptoms, and his lay statements should be considered together with the other available lay and medical evidence.  The examiner should consider the December 2011 private provider's letter regarding herbicide exposure, along with other pertinent medical literature or evidence regarding the Veteran's case.  

If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

8.  After all available treatment records have been associated with the claims file, afford the Veteran a new VA examination to determine the current severity of his bilateral hearing loss.  The examiner should review the entire claims file.  The examiner should provide information as to the functional impairment caused by hearing loss, in addition to objective tests results.  The examiner should give reasons for any opinion offered.

9.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

